DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 28, 30, 33, 36, 39, 41, 44, 47, 50, 52, 55, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Amuru et al (US 2020/0099475 A1, hereinafter Amuru) in view of Chou et al (US 20200107251 A1, hereinafter Chou).

Consider claims 28, 39, and 50, Amuru discloses a wireless communication method, a device for wireless communication, comprising a processor, and a memory including processor executable code, and a non-transitory storage medium (inherent in BS 100, Fig. 3) having code stored thereon, the code upon execution by a processor, causing the processor to implement the method that comprises:
transmitting, by a base station to a terminal, a parameter subset for a media access control (MAC) layer operation, wherein at least one parameter of the parameter subset indicates one or more numerologies that are supported by a MAC layer entity of the terminal, wherein each numerology corresponds to at least a subcarrier spacing value [and a cyclic prefix length], wherein different numerologies correspond to different subcarrier spacing values, and wherein the parameter subset further comprises configuration information applicable across the different numerologies (At step 510a, the BS provides cell group definition for the CA based on numerology, in which the BS 200 assigns a group identifier representing a plurality of carriers corresponding to each identical numerology from multiple numerologies for performing the shared HARQ procedure. At step 512a, a PUCCH per group of carriers with same numerology is assigned and accordingly HARQ timeline decision is indicated to the UE 200 at step 514a, Fig. 5 and paragraph 90; Different carriers can use different numerologies such as different sub-carrier spacing or different duration for a transmission which can be optimal for that particular frequency depending on capability of the UE and the BS, paragraph 42; The HARQ entity is something maintained at the MAC layer. Paragraph 65); 
enabling the MAC layer entity of the terminal to perform the MAC layer operation associated with a change of a numerology by transmitting, by the base station, a Downlink Control Information, DCI, at a physical layer to the MAC layer entity of the terminal, wherein the DCI comprises an identifier of the parameter subset (At step 610, the HARQ timing configurations are indicated to the UE 200 through one of the SIB message, a RRC message and a Downlink Control Indicator (DCI) message and a MAC message, Fig. 6 and paragraph 93); and
performing a hybrid automatic repeat request (HARQ) feedback communication with the terminal according to the configured parameter subset, wherein a part of the parameter subset used for a scheduling of the communication is determined by the base station based on the identifier of the parameter subset in the DCI, and wherein the HARQ feedback in response to the change of the numerology is determined based on the information across the different numerologies (At step 406, the method includes performing one of the individual HARQ process and the shared HARQ process based on the plurality of HARQ configuration parameters received from the BS 100. In an embodiment, the method allows the HARQ procedure determination engine 234 to perform one of the individual HARQ process and the shared HARQ process based on the plurality of HARQ configuration parameters received from the BS 100, Fig. 6 and paragraph 88).
However, Amuru is silent regarding each numerology corresponding to a cyclic prefix length.
In the same field of endeavor, Chou discloses each numerology corresponding to a cyclic prefix length (The scalable OFDM numerology, such as the adaptive sub-carrier spacing, the channel bandwidth, and the Cyclic Prefix (CP) may be also used, paragraph 34).
Therefore, it would have obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chou with the teachings of Amuru to provide RAN profile information with reduced signaling overhead and latency. 

Consider claims 33, 44, and 55, Amuru discloses a wireless communication method, a device for wireless communication, comprising: a processor, and a memory including processor executable code, and non-transitory storage medium having code stored thereon (UE 200, Fig. 3), the code upon execution by a processor, causing the processor to implement the method that comprises:
receiving, by a terminal from a base station, a parameter subset for a media access control (MAC) layer operation, wherein at least one parameter of the parameter subset indicates one or more numerologies supported by a MAC entity of the terminal, wherein each numerology corresponds to at least a subcarrier spacing [and a cyclic prefix length], wherein different numerologies correspond to different subcarrier spacing values, and wherein the parameter subset further comprises configuration information applicable across the different numerologies (At step 510a, the BS provides cell group definition for the CA based on numerology, in which the BS 200 assigns a group identifier representing a plurality of carriers corresponding to each identical numerology from multiple numerologies for performing the shared HARQ procedure. At step 512a, a PUCCH per group of carriers with same numerology is assigned and accordingly HARQ timeline decision is indicated to the UE 200 at step 514a, Fig. 5 and paragraph 90; Different carriers can use different numerologies such as different sub-carrier spacing or different duration for a transmission which can be optimal for that particular frequency depending on capability of the UE and the BS, paragraph 42; The HARQ entity is something maintained at the MAC layer. Paragraph 65);
 performing, by the MAC entity of the terminal, the MAC layer operation associated with a change of a numerology based on a Downlink Control Information, DCI, received from the base station at a physical layer, wherein the DCI comprises an identifier of the parameter subset; determining, by the terminal according to the identifier of the parameter subset, a part of the parameter subset used for a scheduling of a hybrid automatic repeat request (HARQ) feedback communication (At step 610, the HARQ timing configurations are indicated to the UE 200 through one of the SIB message, a RRC message and a Downlink Control Indicator (DCI) message and a MAC message, Fig. 6 and paragraph 93); and 
performing the HARQ feedback communication by the terminal with the base station according to the configured parameter subset, wherein the HARQ feedback in response to the change of the numerology is determined based on the information across the different numerologies (At step 406, the method includes performing one of the individual HARQ process and the shared HARQ process based on the plurality of HARQ configuration parameters received from the BS 100. In an embodiment, the method allows the HARQ procedure determination engine 234 to perform one of the individual HARQ process and the shared HARQ process based on the plurality of HARQ configuration parameters received from the BS 100, Fig. 6 and paragraph 88).
However, Amuru is silent regarding each numerology corresponding to a cyclic prefix length.
In the same field of endeavor, Chou discloses each numerology corresponding to a cyclic prefix length (The scalable OFDM numerology, such as the adaptive sub-carrier spacing, the channel bandwidth, and the Cyclic Prefix (CP) may be also used, paragraph 34).
Therefore, it would have obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chou with the teachings of Amuru to provide RAN profile information with reduced signaling overhead and latency. 

Consider claims 30, 36, 41, 47, 52, and 58, and as applied to claims 28, 33, 39, 44, 50, and 55 respectively above, Chou discloses wherein the parameter subset further comprises an identifier for the parameter subset (During the execution of the RAN profile indexing operation, each cell assigns each RAN profile PHY configuration 1 through PHY configuration N with a corresponding index (e.g., Indices 1 through N, wherein N is an integer). Each index has a specific mapping with a PHY configuration (e.g., L1 configuration in LTE/LTE-A system). The indices 1 through N and the RAN profile PHY configurations 1 through N have one to one correspondences. For example, Index 1 may be configured to correspond to PHY configuration 1; Index 2 may be configured to correspond to PHY configuration 2 and so on, paragraph 44).
Therefore, it would have obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chou with the teachings of Amuru to provide RAN profile information with reduced signaling overhead and latency. 

Claims 31, 37, 42, 48, 53, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Amuru in view of Chou and further in view of Tsuboi et al (US 20190356460 A1, hereinafter Tsuboi).
Consider claims 31, 37, 42, 48, 53, and 59, and as applied to claims 28, 33, 39, 44, 50, and 55 respectively above, the combination of Amuru and Chou does not expressly disclose wherein the parameter subset further comprises configuration information about a random access channel (RACH) process that enable the MAC entity to perform MAC layer operation upon initializing the RACH process.
In the same field of endeavor, Tsuboi discloses wherein the parameter subset further comprises configuration information about a random access channel (RACH) process that enable the MAC entity to perform MAC layer operation upon initializing the RACH process  (Terminal apparatus 2 receives RRCConnectionReconfiguration message including numerology information and MAC layer configuration information (step S73 in Fig. 7  and paragraph 127);  then, the terminal apparatus 2 initiates the random access procedure (step S77 in Fig. 7 and paragraph 141)).
Therefore, it would have obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Tsuboi with the teachings of Amuru and Chou to efficiently perform communication between a base station and a terminal using multiple numerologies. 

Claims 32, 38, 43, 49, 54, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Amuru in view of Chou and further in view of Chou et al (US 20180183551 A1, hereinafter Chou-551).

Consider claims 32, 38, 43, 49, 54, and 60, and as applied to claims 28, 33, 39, 44, 50, and 55 respectively above, the combination of Amuru and Chou does not expressly disclose wherein the parameter subset further comprises configuration information about semi-persistent scheduling (SPS).
In the same field of endeavor, Chou-551 discloses wherein the parameter subset further comprises configuration information about semi-persistent scheduling (SPS) (see Fig. 13A).
Therefore, it would have obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Chou-551 with the teachings of Amuru and Chou to reduce signaling overhead when dynamically configuring RAN settings.

Response to Arguments
Applicant’s arguments have been considered but are moot because in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERMAN VIANA DI PRISCO whose telephone number is (571)270-1781. The examiner can normally be reached Monday through Friday 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERMAN VIANA DI PRISCO/Primary Examiner, Art Unit 2642